Citation Nr: 9916614	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  94-28 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional
Office Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an increased rating for service-connected low 
back disability (narrowing of the L4-L5 disc space), 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1994 rating decision of the Department 
of Veterans Affairs (VA) Medical and Regional Office Center 
(M&ROC) in Sioux Falls, South Dakota.  This issue was 
previously remanded by the Board for further development in 
June 1996.  The development has been accomplished and the 
case is now ready for appellate review.


FINDING OF FACT

The veteran's low back disability (narrowing of the L4-L5 
disc space) is currently manifested by moderate limitation of 
spinal motion, degenerative disc disease of L4-L5, 
degenerative spondylosis, and myofascial syndrome, productive 
of no more than moderate intervertebral disc syndrome. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
low back disability (narrowing of the L4-L5 disc space) have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5293 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased evaluation for low back disability 
(narrowing of the L4-L5 disc space) is plausible and capable 
of substantiation, and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet.App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
that claim.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claim for an increased evaluation for low back 
disability and that no further assistance to the veteran with 
respect to this claim is required to comply with 38 U.S.C.A. 
§ 5107(a).

In accordance with 38 C.F.R. §§  4.1, and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the historical medical evidence pertaining to the 
disability in question.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Service connection for narrowing of the L4-L5 intervertebral 
disc space was granted by a December 1986 rating decision, 
and a noncompensable rating under diagnostic code 5010 was 
therein assigned.  The noncompensable evaluation for the 
disability at issue was increased to 10 percent, effective 
from July 27, 1989, by a rating decision in November 1989.  
That rating was eventually raised to a 20 percent evaluation 
by the M&ROC in a September 1997 rating decision.  The 20 
percent evaluation was made effective from January 28, 1994, 
the date of his reopened claim for an increased rating.

Pertinent evidence includes a January 1994 VA x-ray report 
showing early degenerative spurring in the mid and upper 
lumbar spine.

A physical therapy note from the VA Medical Center in Sioux 
Falls, South Dakota, reveals that the veteran was fitted for 
a lumbosacral corset for his chronic low back pain on 
February 1, 1994.  

A Social Security Administration letter, dated February 27, 
1994, advised the veteran he had been determined to have been 
disabled, due to unspecified disability, from August 23, 
1993.  This determination constituted reconsideration of a 
November 1993 Notice of Disapproved Claim, pursuant to a 
September 1993 application by the veteran wherein he 
contended he was disabled due to back injury, arthritis and 
emphysema.  He was awarded monthly disability benefits from 
Social Security beginning February 1994.  The clinical 
records pertinent for consideration in such determination 
were identified by the veteran in his application as VA 
treatment records, and records from the Barton Clinic and 
Prairie Lake Health Care Center.  VA treatment records, and 
records from the Barton Clinic, pertinent to the appeal 
period, are of record.  Records of referenced June 1991 
treatment by Prairie Lake Health Care Center represent remote 
clinical history.  The record as a whole is deemed adequate 
for consideration of the issue on appeal.

A record dated March 1994 from the Bartron Clinic, P.C., 
states that the veteran presented for assessment of his back 
following an injury occurring while trying to pull up a 
frozen garage door.  After physical examination, the examiner 
diagnosed muscle spasm.  

A March 1994 CT scan report shows that the veteran manifested 
minimal circumferential disc bulging at L4-5, with a spur 
projecting into the lateral recess at L4-5 on the right; no 
frank disc herniation, fracture, or destructive process was 
found to be present.

At his personal hearing held in September 1994, before a RO 
hearing officer, the veteran testified that his back symptoms 
included an inability to sit for long periods without being 
bothered by dull aching back pain.  He testified that he took 
Ibuprofen for his symptoms, which included muscle spasms.  He 
stated that he was able to mitigate the occurrence of muscle 
spasms by tightening up on his back brace, especially during 
physical activity such as cutting his lawn.  Generally, the 
veteran and his spouse conveyed the fact that he was impaired 
by his back symptoms in his ability to engage in daily 
activities consisting of household chores.  

The veteran underwent a VA spinal examination in November 
1994.  Physical examination showed that the veteran was able 
to achieve forward flexion to 86 degrees, backward extension 
to 19 degrees, right flexion to 40 degrees, left flexion to 
29 degrees, and rotation to 35 degrees, bilaterally.  The 
examiner deemed range of motion to be "fairly good."  Some 
mild discomfort over the lumbar area was palpated.  No muscle 
spasm was appreciated.  Straight leg raising was negative, 
bilaterally.  It was the assessment of the examiner that the 
veteran manifested mild to minimal lumbar pain syndrome, with 
no evidence of radiculopathy, and mild degenerative disc 
disease at L4-5 with minimal disc bulging and a spur of the 
right lateral recess.  The examiner opined that that the 
degenerative disc disease and spur were not causative of 
significant dysfunction.  

A December 1994 neurology clinic report shows that the 
veteran had left lower extremity strength of 5/5, except 
right extensor hallucis longus strength of 4/5; with 
restricted range of motion.  The examiner diagnosed chronic 
low back pain and peripheral neuropathy.  

The veteran was examined again in June 1997 at which time he 
presented with complaints of back fatigue and pain across the 
upper, mid, and low back, occasionally associated with muscle 
spasms.  He denied symptoms associated with radiculopathy and 
lower extremity weakness.  He denied problems sleeping or 
sitting, however, he did continue to complain of pain 
associated with extending his back from a flexed position.  
Physical examination revealed symmetric back musculature with 
palpable tenderness in the paralumbar erector spinae muscle 
groups, bilaterally.  No clear spasms were found during range 
of motion testing.  Forward flexion was measured at 73 
degrees with pain on straightening up, backward extension to 
20 degrees (with pain from 10 to 20 degrees), left lateral 
flexion 0 to 16 degrees at which point pain developed, right 
lateral flexion from 0 to 5 degrees with onset of pain, with 
a maximum of 11 degrees achieved, rotation to the left to 51 
degrees without pain, and rotation to the right to 28 degrees 
with onset of pain and 32 degrees maximum achieved.  Strength 
was 5/5 and symmetric for hips, knees, ankles, and within 
muscular groups on both sides of the low and upper back.  
Vibration sensation was absent in the toes and plantar 
surfaces of both feet.  The veteran was able to stand on the 
balls or heels of his feet without assistance.  Cerebellar 
function studies were intact for the lower extremities and 
trunk; gait and station were normal.  The examiner reviewed 
the veteran's previous imaging study results and diagnosed 
degenerative disc disease of L4-5 associated with 
degenerative spondylosis, myofascial syndrome involving the 
mid and lower back, paralumbar and upper back muscle spasms, 
muscle tenderness, and chronic dull aching pain.  June 1997 
x-rays showed moderate narrowing of L4-5 with marginal 
spurring and mild anterior and lateral marginal spurring in 
the upper and mid lumbar spine.

A November 1997 VA general medical examination revealed 
normal thoracolumbar curvature with no abnormal rotation or 
scoliosis.  There was mild tenderness on percussion of the 
dorsal spinous process of the lower third of the lumbar 
spine, and symmetric and adequately developed musculature 
which was nontender and without spasm.  There was no 
tenderness over the sacroiliac or sacrum.  The examiner 
diagnosed degenerative disc disease of the L4-5 level with 
radiculopathy and chronic intermittent low back pain with 
intermittent muscle spasms.  X-rays showed moderate narrowing 
of the L4-5 disc space and mild anterior and lateral marginal 
spurring.  Range of motion for the lumbar spine was as 
follows: forward flexion 110/110, backward extension of 
34/34, lateral right flexion of 35/40, lateral left flexion 
of 40/42, right rotation of 35/36, and left rotation of 
34/36.  With respect to these ranges of motion, the examiner 
commented that the veteran offered complaints of pain at 35 
degrees on right rotation, at 15 degrees on right side 
bending, and at 10 degrees on left side bending.  The veteran 
also complained of pulling at 70 degrees on forward flexion 
and centralized lumbar pain with backward extension at 15 
degrees.

The veteran was seen for a VA physical therapy consultation 
in May 1998.  At that consultation examination he complained 
of pain when in the static forward flexion position of 
approximately 15 degrees off baseline.  The veteran 
complained of pain across the low back and down into both 
legs, described as an arthritic type of pain when sitting.  
Strength was 5/5 in all muscle groups tested in the lower 
extremities and there were no signs of atrophy.  Straight leg 
raising test was negative.  While in a supine position, the 
veteran experienced a pulling sensation in the left hamstring 
at 70 degrees and right hamstring at 50 degrees of straight 
leg raising, with a complaint of low back pain.  In the prone 
position, the veteran manifested very minimal tenderness to 
palpation over the paraspinous muscles and no tenderness over 
the spine itself or over the sacroiliac joints.  The veteran 
was able to forward flex to 20 degrees before complaining of 
excessive pain in the L4-5 region.  He exhibited an 
intermittently antalgic gait on the right.  The examiner 
diagnosed chronic low back pain, probably primarily 
discogenic in nature with no specific evidence of 
radiculopathy.  A lumbar spine CT scan performed in May 1998 
showed a prominent bulging annulus at the L3-L4 level that 
was asymmetrically prominent toward the left center and 
encroaching into the inferior aspect of the left 
neuroforamen, and disc space narrowing with degenerated 
vacuum disc and anterior spurring at the L4-L5 level; right 
paracentral disc protrusion was suspected; a proliferative 
change posterolaterally on the right extending down into the 
right superior L5 lateral recess with resultant lateral 
recess stenosis was seen.  No abnormality at the L5-S1 level 
was appreciated.

In a May 1998 progress note, it was reported that the CT scan 
showed similar findings to the 1994 scan, both with evidence 
of a progression of the problem.  An MRI was suggested.

An MRI was performed in June 1998, and in the report from 
that study revealed the clinical impression was degenerative 
spondylosis that was greatest at L4-5, not producing 
significant spinal stenosis; prominent epidural fat, 
particularly ventrally at the L4 level producing thecal sac 
compression.  

A VA surgical service note dated in October 1998 is also of 
record.  That note states that the veteran has a degenerative 
L4-5 disc with a right L4-5 herniated nucleus pulposus and 
mechanical back pain; the veteran was noted to refuse 
discussion of treatment options.  


In November 1998, the veteran underwent a further VA 
compensation and pension examination for disabilities 
including the lumbar spine.  The report from that examination 
shows that the examiner reviewed the recent above-cited 
diagnostic imaging results.  The veteran complained of 
numbness and diminished sensation in both feet and legs, not 
specifically described as radiating from the low back to his 
legs.  The veteran reported that he was retired but that he 
continued to work at home doing some light construction and 
car repair work, although his ability to engage in car repair 
was significantly impaired by his inability to bend without 
pain.  The examiner conducted a full spinal examination 
including range of motion studies which showed: active 
flexion from 0 to 90 degrees (with smooth fluid movement), 
extension from 0 to 10 degrees at which point pain developed, 
left lateral flexion to 15 degrees (with onset of pain at 
that point) with a maximum range of 28 degrees achieved, 
right lateral flexion to 10 degrees with pain and a maximum 
of 27 degrees achieved, left rotation to 53 degrees, and 
right rotation to 55 degrees with minimal low back 
discomfort.  The examiner diagnosed degenerative disc disease 
of the lumbar spine with all intervertebral disc levels being 
mildly narrowed with desiccated discs.  It was reported the 
June 1998 MRI had revealed clear bulging of L4-L5 without 
herniation.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1998).

The veteran is currently evaluated as 20 percent disabled for 
his service-connected low back disability labeled as a 
narrowing of the L4-L5 disc space, under the diagnostic code 
for intervertebral disc syndrome.  This evaluation 
contemplates moderate intervertebral disc syndrome with 
recurrent attacks.  In order to be entitled to an evaluation 
greater than 20 percent under this diagnostic code, the 
veteran must demonstrate severe intervertebral disc syndrome 
with recurrent attacks with intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293. 

Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under diagnostic code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (1998).

Under diagnostic code 5292, slight limitation of motion of 
the lumbar segment of the spine warrants a 10 percent 
evaluation.  A 20 percent evaluation requires moderate 
limitation of motion.  A 40 percent evaluation is warranted 
where severe limitation of motion is shown.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (1998).  

Based on the clinical picture presented by the evidence of 
record, the Board is of the opinion that the veteran's back 
disability has not been shown to be more severe than 
contemplated in his assigned 20 percent disability rating at 
any time during the appeal period.  In making this 
determination, the Board has given consideration to whether 
any increased schedular disability compensation due to 
functional loss per DeLuca v. Brown, 8 Vet. App. 202 (1995), 
under 38 C.F.R. §§ 4.40, 4.45, per applicable diagnostic 
codes is warranted.  VAOPGCPREC 36-97.  The VA examiners 
recently assessing the veteran's lumbar spine thoroughly 
addressed the considerations of functional loss due to pain 
spelled out in DeLuca.  The veteran manifests limitation in 
the range of his lumbar spine motion that can be said to be 
moderate but not severe, even when contemplating objective 
evidence of pain on motion described in detail in recent 
examination reports.  The veteran's primary impairment has 
been shown to be onset of pain in daily functioning, 
particularly on backward extension of the lumbar spine.  The 
VA examiner assessing the veteran in November 1998 opined 
that the veteran's current neurological symptomatology was 
not described in terms that would suggest definite 
radiculopathy.  Radicular symptoms would need to be shown 
such that they were of a severe nature in order for a 40 
percent rating under diagnostic code 5293 to be warranted.  
The veteran is impaired in his ability to engage in household 
chores such as dishwashing and lawn mowing due to the onset 
of lumbar pain, however, he is able to obtain relief upon 
rest and stretching exercises.  Moreover, according to the 
May 1998 VA physical therapy report the veteran exhibited 
full muscle strength in the lower extremities with no signs 
of muscle atrophy.  Although intermittent muscle spasms were 
described in the diagnoses resulting from November 1997 
examination of the veteran, none were found upon physical 
examination at that time.  

Under these circumstances, the Board finds that the current 
20 percent evaluation under diagnostic code 5293 is 
appropriate for the veteran's injury residuals given current 
manifestations.

The Board has given due consideration to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
In particular, the Board notes that the disability in 
question is not shown to more nearly approximate the criteria 
for a higher evaluation.  38 C.F.R. § 4.7 (1998).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 (1998) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VAOGCPREC 6-96.  In this case, consideration of an 
extraschedular rating has not been expressly raised.  
Further, the record before the Board does not contain 
evidence of "exceptional or unusual" circumstances that 
would preclude the use of the regular rating schedule.  


ORDER

Entitlement to an evaluation in excess of 20 percent for low 
back disability (narrowing of the L4-L5 disc space) is 
denied. 




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

